Citation Nr: 0611451	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  95-40 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for revocation of the forfeiture 
previously invoked.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active service from April 1946 to February 
1949.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from a February 1995 rating action by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying the appellant's request to reopen a prior forfeiture 
decision by the RO.

In November 1997, the Board entered a decision which 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim for revocation of 
forfeiture previously invoked against the appellant under 38 
U.S.C.A. § 6103(a).  The veteran thereafter appealed the 
November 1997 Board decision to the U.S. Court of Appeals for 
Veterans Claims.  In October 1998, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
filed a Motion for Summary Affirmance of the Board's 
decision.  By an Order dated in April 2000, the Court vacated 
the Board's November 1997 decision and remanded the case for 
readjudication consistent with the holding of the Court in 
the case of Trilles v. West, 13 Vet. App. 314 (2000) (en 
banc), as will be further discussed herein.  This case was 
thereafter returned to the Board.  In November 2000, the 
Board remanded the case consistent with the directives of the 
Court's order.


FINDINGS OF FACT

1.  In a November 1979 decision, the RO determined that the 
appellant had forfeited, under the provisions of 38 U.S.C.A. 
§ 3503, all rights, claims, and benefits under laws 
administered by VA, as he had submitted false evidence in 
support of his compensation claim for pulmonary tuberculosis 
(PTB).  That decision was not appealed, and therefore was 
final.

2.  The evidence received since the November 1979 rating 
decision is not new and material, inasmuch as such evidence 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative and redundant, and 
has not been shown, by itself or in combination with other 
evidence, to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1979 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final under 38 
U.S.C.A. § 3503(a) (currently codified at 38 U.S.C.A. 
6103(a)).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) has not been received; and the claim may not be 
reopened and remains denied.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005); Trilles 
v. West, 13 Vet. App. 314 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to 
enactment of the VCAA.  The Court acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In an August 2003 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by a February 1995 decision, a May 1995 statement 
of the case (SOC), and a supplemental statement of the case 
most recently issued in December 2005, of the pertinent law, 
and what the evidence must show in order to substantiate the 
claim.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, on a form 
acknowledged by the veteran in August 2003, he essentially 
indicated that he had no further evidence to submit or to 
tell VA about.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (Vet. App. March 3, 2006), requires more extensive 
notice in claims for compensation, i.e., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the

veteran in proceeding with the present decision, since the 
decision herein denies eligibility for the VA benefits being 
sought.  Any questions as to an appropriate disability rating 
or effective date to be assigned are therefore rendered moot.

The Board also notes that in the recent case of Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish the claim that were found insufficient 
in the previous denial.  In this case, the veteran has been 
repeatedly informed of the evidence necessary to establish 
his eligibility for VA benefits and of the necessity of 
presenting new and material evidence along with that 
definition, as shown by the August 2003 correspondence from 
the RO.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Factual Background

In May 1973, the appellant filed an initial claim for 
entitlement to service connection for active pulmonary 
tuberculosis.

In June 1973, the NPRC indicated that a search had been made 
for the veteran's
X-ray films, and that none were found.  

In November 1973, the RO requested the veteran to furnish 
chest X-ray films establishing PTB within three years from 
his recognized active service.

There is indication from the National Personnel Records 
Center (NPRC) dated in December 1973 that the veteran's 
service medical records may have been destroyed by the fire 
at that facility in 1973.

In January 1974, the veteran's wife submitted an outside X-
ray film on behalf of the veteran's claim.  The outside chest 
X-ray film was interpreted by a VA physician in February 
1974.  It was noted the X-ray was allegedly taken in 1950 and 
unnumbered.  It was a single view on an ILFORD FILM. The 
findings reflected the presence of PTB, moderately advanced.

An RO rating decision dated in February 1974 denied service 
connection for PTB because such disability was not 
demonstrated during active duty nor clinically confirmed by 
approved methods within the applicable presumption period.  
The veteran was notified of the decision but did not file a 
timely appeal therefrom.

In September 1978 the veteran attempted to reopen a claim of 
entitlement to service connection for pulmonary tuberculosis.  
He noted treatment by Dr. DeG. in 1949.  The veteran reported 
that by January 1950 he had become sick again, consulted 
Dr. DeG. and at that time X-ray films were taken which 
revealed PTB.

An affidavit from Dr. A., dated in November 1978 noted first 
treating the veteran for PTB in 1949.  It was also noted that 
the veteran was later treated in 1950 by Dr. DeG., for the 
same disease.

In a December 1978 deferred rating action, the RO indicated 
that additional evidentiary development would be undertaken 
to obtain the 1959 chest X-ray film as well as original 
clinical records from Dr. A., regarding treatment of the 
veteran in 1949.

In a statement dated in April 1979, Dr. A., noted he was 
requesting that a representative verify the records located 
for the year October 1949 and 1966.  He noted that the 
veteran was a patient until 1977.

In March 1979, an authenticity determination as to the 1950 
outside chest X-ray, rendered by the VA Assistant Inspector 
General for Investigation, found that Exhibit 1 - Ilford X-
ray film dated 1950, bearing the initials P.D., was first 
introduced in 1969 as a trial product.  It was further noted 
that Ilford X-ray film on a polyester base was released as a 
brand product in October 1969.

An administrative decision dated in July 1979 reviewed the 
evidence of record and found that the evidence showed the 
veteran had deliberately presented false and material 
evidence to VA when he submitted the chest X-ray film to 
substantiate his claim for service connection for PTB.  
Therefore, it was concluded that he knowingly and with 
intention to secure benefits did furnish false and fraudulent 
evidence to support his claim for compensation.  The RO 
recommended that the case be referred to the Director, VA 
Compensation and Pension Service, for consideration, of which 
the veteran was notified in July 1979.

In July 1979, the appellant's wife submitted a statement 
indicating that she had submitted the X-ray film without her 
husband's knowledge, and assumed responsibility.

A supplemental RO administrative decision dated in September 
1979 found that the evidence submitted did not warrant a 
change in the previous determination.

A VA Compensation and Pension Service Forfeiture Decision 
dated in November 1979 upheld the RO July 1979 administrative 
decision and determined that, under the provisions of 
38 U.S.C. § 3503, the veteran had forfeited all rights, 
claims, and benefits to which he might otherwise be entitled 
under the laws administered by VA (except laws pertaining to 
insurance benefits).  No appeal was filed.

Evidence received since November 1979 primarily consists of: 
(1) a duplicate medical statement from Dr. A., received in 
June 1980, which was originally received in December 1978; 
(2) a July 1989 argument from the veteran that his wife, 
without his knowledge and consent submitted the fraudulent 
chest X-ray dated in 1950 and previously considered in 1979; 
(3) an April 1995 statement from the veteran asking him to be 
excused from the fraud charge, because it was not he, but his 
wife who submitted the X-ray films in question; and (4) 
medical records dated between approximately 1949 and 2000 
referring to PTB, and indicating that it was treated in 1949 
or 1950, but without supporting clinical data by approved 
methods.

A field investigation by the RO in October 1996 was 
unsuccessful in obtaining records from Dr. A., as he was 
deceased and his records were not intact.  Further efforts to 
determine the identity of Dr. DeG. and his whereabouts were 
negative.

III.  Pertinent Law and Regulations

In December 1994, the appellant filed a claim to reopen the 
prior forfeiture decision made in November 1979 by the RO.  
Under the precedent decision in Trilles v. West, 13 Vet. App. 
314, 326 (2000), although a forfeiture action is an 
adversarial process initiated by the Secretary, VA may 
revisit a decision to declare a forfeiture by considering 
whether new and material evidence has been presented to 
justify reopening the claim.

The appellant did not appeal the November 1979 decision, and 
accordingly it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 
5108.

Under 38 U.S.C.A. § 5108, however, "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996).

Although the regulation defining new and material evidence, 
at 38 C.F.R. § 3.156, has been amended, the revised 
regulation applies only to claims to reopen which were 
received on or after August 29, 2001.  Here, the appellant's 
request to reopen was received in December 1994.  This the 
standard in effect at that time will be considered, and is 
recited as follows: By "new and material evidence" is meant 
that which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

In terms of the forfeiture issue, any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901.

IV.  Analysis

In the April 2000 Court order, the Court noted that, in 
November 1979, VA held that the veteran had forfeited all 
rights, claims, and benefits administered by VA because he 
had submitted fraudulent X-ray films in support of his 
service connection claim for PTB.  It was also observed that, 
in a November 1997 decision, the Board determined that the 
evidence since the final 1979 forfeiture decision was either 
cumulative or otherwise had no bearing on the issues of 
revocation of forfeiture based on fraud, and concluded that 
no new and material evidence had been submitted and denied 
the claim to reopen.  

The order also pointed out that the Court had recently held 
that "a VA recipient or claimant who had been the subject of 
a final decision declaring forfeiture of eligibility for VA 
benefits may have that final decision reopened upon the 
presentment of new and material evidence," in Trilles v. 
West, supra.  In that case, the Court opined that it would be 
a preferable procedure for the Secretary and the Board to 
first have an opportunity to address what constitutes new and 
material evidence under 38 C.F.R. § 3.156(a) for purposes of 
reopening prior forfeiture decisions.  The Board's November 
1997 was vacated accordingly, and the matter was remanded for 
adjudication consistent with the aforementioned discussion.  

Initially, it is noted that, in the Board's November 2000 
remand, the Board erroneously determined that that the 
November 1979 decision was not in fact final, but that a June 
1980 statement from the appellant constituted a Notice of 
Disagreement.  The April 2000 Court order specifically agreed 
with the Board's determination that the November 1979 
decision was a final decision, and that in fact new and 
material evidence was required to reopen that claim.  The 
order merely specified that the holdings discussed in 
Trilles, supra, pertaining to the presentation of new and 
material evidence as related to forfeiture decisions be 
applied in the present case; this case law was not applied or 
discussed in the Board's November 2000 remand.  A remand by 
the Court and by the Board confers on the appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).  Accordingly, to avoid any 
confusion over this matter, the Board will adjudicate this 
claim as a new and material claim, in accordance with the 
Court order.  

In the Board's November 1997 decision, as in the Trilles 
case, the Board applied the criteria for reopening as 
enunciated under Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
requiring that to justify a reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when considered in the 
context of all the evidence, both old and new, would change 
the outcome.  As pointed out in the Trilles case, the Colvin 
materiality test was overruled by the U. S. Court of Appeals 
for the Federal Circuit, which decided the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, at 1363, the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

The Court also mentioned the subsequently issued decision in 
Elkins v. West, 12 Vet. App. 209 (1999), in which the Court 
held the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).  In the Trilles case, the Court 
vacated the Board's decision for readjudication consistent 
with the Hodge and Elkins cases.   

As noted above, in Trilles, the Court noted that an original 
forfeiture action is an adversarial process initiated by VA 
and requires the application of the beyond-a-reasonable-doubt 
standard to declare a forfeiture.  The Court ruled that a 
declaration of forfeiture may be reopened upon the 
presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Unlike the Trilles case, 
however, in the present case there is no prior Board decision 
(as it has been vacated) on the issue of revocation of a 
forfeiture decision; thus consideration of clear and 
unmistakable error is not in order.  The instant appeal is an 
attempt to reopen a final forfeiture decision by the RO.  The 
essential issue is whether new and material evidence has been 
proffered.

The Court did not delineate in Trilles what new and material 
evidence would be required in order to reopen VA benefits 
eligibility forfeiture cases such as this.  The Court 
specifically left this question to the Secretary and to the 
Board.  Id. at 327.   However, the Board notes that in a 
dissenting opinion in Trilles, then Chief Judge Nebeker 
specifically stated:  "I ask what else could it be but 
evidence tending to negate the established fraud."  Id. at 
340.  Applying Trilles herein, new and material evidence in 
this case would therefore be evidence tending to negate the 
established basis of the finding that the appellant had 
knowingly and intentionally submitted false and fraudulent 
evidence, in the form of X-ray films allegedly taken of the 
veteran's lungs in 1950 showing the presence of PTB.  

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Furthermore, the Board finds that the 
interest of VA in protecting "the public from false or 
fraudulent claims" is adequately served by the application 
of the standard in 38 C.F.R. § 3.156(a).  Moreover, nothing 
in the VCAA is to be "construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured."  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 38 
U.S.C.A. § 5103A(f) (West 2002)).  Accordingly, the Board 
will apply currently applicable law.

In this case, no new and material evidence has been submitted 
which bears upon the matter of whether the appellant had 
knowingly and intentionally submitted false and fraudulent 
evidence, in the form of X-ray films allegedly taken of the 
veteran's lungs in 1950 showing the presence of PTB.  In this 
regard, the duplicate statement of Dr. A, is not new in that 
it was of record and considered at the time of the November 
1979 final RO decision.  The medical records making reference 
to PTB are entirely immaterial to the matter at hand, 
inasmuch as they relate to the matter of service incurrence 
and not the forfeiture claim before the Board.  

Because the basis for the forfeiture was that the appellant 
had knowingly submitted falsified evidence, for evidence to 
be new and material it would have to demonstrate that the 
appellant had not misrepresented that fact.  In this regard, 
the only evidence that has been offered are statements made 
by the appellant himself to the effect that (a) he did not 
know that fraudulent evidence had been submitted on his 
behalf, and (b) that his spouse and not he, had submitted the 
evidence.  The evidence and argument submitted by the 
appellant to reopen his claim is entirely cumulative and 
redundant of statements made by the appellant and his spouse, 
which were already on file at the time of the earlier 
forfeiture decision, and as considered in November 1979.  
Essentially, the entire dispute at the time of the initial 
forfeiture action and numerous decisions thereafter is 
whether fraudulent evidence was presented pursuant to the 
veteran's claim for VA benefits.  An investigation conducted 
in 1979 and all of the other evidence on file at that time 
led the RO to conclude, beyond reasonable doubt, that the 
appellant had knowingly submitted false evidence in 
attempting to obtain VA benefits.

Since November 1979, there has been no evidence submitted 
which was not previously submitted to agency decisionmakers 
and which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  In sum, no 
new and material evidence has been submitted with which to 
reopen the appellant's claim for revocation of the forfeiture 
previously invoked, and accordingly, the claim remains 
denied.


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen the decision which 
declared a forfeiture of the appellant's rights to VA 
benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


